DETAILED ACTION
Note:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
1.	Claims 1-7, 9-11, 14-28, 30-33, 35-36, 38 and 56 are pending and currently under consideration for patentability.

Priority
2.	 Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in the instant application.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on May 18, 2018 and March 23, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
4.	Claims 9 and 19 are objected to because of the following informalities:  
Claim 9 depends from cancelled claim 8, but includes limitations from claim 7.  It appears that claim 9 should depend from claim 7, instead.
Claim 19 depends from cancelled claim 12, and includes limitations from cancelled claim 12; namely “the amount of undesired substance.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-7, 9-11, 14-28, 30-33, 35-36, 38 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 10, 11, 17, 19, 23, 27, 31 and 35-36, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of examination, the limitations following the phrase “preferably” will be considered optional and not required by the claim.
Further, claims 10, 18, 20, 22, and 23 include limitations placed in parentheses which renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purposes of examination, the limitations within parentheses will be considered optional and not required by the claim.
Claim 19 recites the limitation "the amount of undesired substance, as preferably defined by claim 12" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim - additionally, claim 12 from which claim 19 depends was previously cancelled.  For purposes of examination, claim 19 will be interpreted as depending from claim 1.
Claims 2-7, 9, 14-16, 18, 20-22, 24-26, 28, 30, 32-33, 38 and 56 are rejected for depending upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim 31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kreymann (US PGPUB 2005/0082225).

7.	With regard to claim 31, Kreymann discloses dialysis liquid for use in a method of treating a human or animal subject by therapy (abstract; [0001-0002]; [0021]; Figs. 1-3), wherein the dialysis liquid has a pH in the range from pH 6.8 to pH 11 (pH of 8 to 13; [0041]); and wherein the dialysis liquid comprises albumin, preferably 10 to 60 g/l albumin (40 to 60 g/l; [0059]); and wherein said use comprises the steps of conventional haemodialysis, haemofiltration or haemodiafiltration ([0002]; [0013]; [0025]; [0034]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1-7, 9-11, 14, 15, 17-20, 22-28, 30, 33, 36, 38 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Updike (US 3,953,329) in view of Kreymann.

9.	With regard to claims 1 and 36, Updike discloses a process for oxygenating blood (abstract; Figs. 1-2), comprising the steps (i) introducing oxygen into blood and/or into a dialysis liquid (fresh alkaline dialysis solution); wherein the dialysis liquid has a pH of 6.8 to pH 11 (pH of 10-13; col. 3, lines 3-11), thereby generating oxygen-enriched blood and/or oxygen enriched dialysis liquid (col. 1, lines 12-64); and (ii) contacting said blood to said dialysis liquid via a semipermeable membrane (col. 7, line 30 - col. 8, line 60). 

	However, Kreymann discloses means for removing protein-bound substances (abstract; Figs. 1-3) through the utilization of a dialysis liquid for treating a human or animal subject by conventional haemodialysis, haemofiltration or haemodiafiltration, or the like ([0001-0002]; [0021]; [0013]; [0025]; [0034]), wherein the dialysis liquid comprises albumin, preferably 10 to 60 g/l albumin (40 to 60 g/l; [0059]) having a pH in the range from pH 6.8 to pH 11 (pH of 8 to 13; [0041]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialysis liquid disclosed by Updike to comprise albumin, similar to that disclosed by Kreymann, in order to provide a dialysate that allows for efficient removal of protein bound toxins, since albumin is the main carrier protein for protein-bound toxins in the blood, as suggested by Kreymann in paragraphs [0021] and [0040].

10.	With regard to claims 2 and 3, Updike discloses that the oxygen introduced into the blood and/or dialysis fluid is introduced by means of liquid oxygen or an oxygen enriched liquid (hydrogen peroxide bath), not gaseous oxygen (Figs. 1, 2; col. 1, lines 12-64; col. 3, lines 3-11; col. 5, lines 12-20).

11.	With regard to claim 4, Updike discloses that the oxygen (hydrogen peroxide) is introduced to the dialysis liquid (dialysis bath) and into the blood (indirectly via dialysis membrane; col. 1, lines 12-64; col. 3, lines 3-11; col. 5, lines 12-20).

12.	With regard to claim 5, Updike discloses that the oxygen (hydrogen peroxide) is introduced into the dialysis liquid (directly introduced to dialysis bath) but not into the blood (oxygen is not directly introduced, but rather indirectly; Figs. 1, 2; col. 1, lines 12-64; col. 3, lines 3-11; col. 5, lines 12-20)

With regard to claims 6 and 38, Updike discloses that the step of exposing encompasses said blood flowing through a first chamber (blood compartment of artificial kidney, 12; Figs. 1, 2), thereby entering, passing through and exiting the first chamber (via tubing), and said dialysis liquid (dialysis bath) flowing through a second chamber (dialysis compartment of 12; Figs. 1, 2), thereby entering, passing through and exiting the second chamber (via tubing), wherein the first and second chamber are separated from each other by said semipermeable membrane (hemodialysis membrane; col. 1, lines 12-64).

14.	With regard to claim 7, Updike discloses that the first chamber (blood compartment), the semipermeable membrane (hemodialysis membrane) and the second chamber (dialysis compartment) are comprised by one device (artificial kidney, 12), which is a dialysis unit or a dialyzer (Figs. 1, 2; col. 1, lines 12-64). 

15.	With regard to claim 9, Updike discloses that step (i) is performed at a site outside the device (12), and prior to entering the blood into said device (12), so that the dialysis liquid enters into the device (12) in oxygen-enriched form (Fig. 2; col. 1, lines 12-64; col. 3, lines 3-11).

16.	With regard to claim 10, Updike discloses that oxygen is introduced into said dialysis liquid (dialysis bath) by infusion of an oxygen-enriched liquid (hydrogen peroxide); and oxygen is introduced into said blood by introduction of oxygen across an oxygen-permeable membrane (hemodialysis membrane; Figs. 1, 2; col. 1, lines 12-64; col. 3, lines 3-11).

17.	With regard to claim 11, Updike discloses that said dialysis liquid (dialysis bath) comprises carbonate/bicarbonate (col. 1, line 45 - col. 2, line 2; col. 2, line 47 - col. 3, line 11). Examiner notes that carbonate/bicarbonate must inherently have a pKa value in the range from 7.0 to 11.0, otherwise the carbonate/bicarbonate would not be claimed as one of the possible buffering agents.

With regard to claim 14, while Updike discloses that addition of fresh dialysis solution and alkali, preferably in the form of a solution, can be regulated to keep the carbon dioxide content of the blood within the broad range of 23-30 millimoles per liter for normal venous blood (col. 3, lines 29-64), Updike and Kreymann fail to explicitly disclose that the dialysis liquid has a buffering capacity of 12 mmol/l or more for H+ ions.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the buffering capacity of the dialysis fluid disclosed by Updike in view of Kreymann to be 12 mmol/l or more for H+ ions, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Further, one having ordinary skill in the art would look to tailor the buffering capacity of the dialysis fluid for the specific purpose, since buffering capacity is known in the art as a result effective variable dictating the amount of an acid or base that can be added to a volume of solution before its pH changes significantly.  Additionally, Updike provides motivation for such a modification by discussing dialysis fluid pH regulation in column 3, lines 2-64.

19.	With regard to claim 15, while Updike discloses that the dialysis liquid has a pH of 10-13 (col. 3, lines 3-11), Updike fails to explicitly disclose that the dialysis liquid has a pH from 8.0 to 9.0.
	However, Kreymann discloses a dialysis liquid having a pH of 8 to 13 ([0041]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pH of the dialysis liquid disclosed by Updike to be between pH 8.0 and pH 9.0, similar to that disclosed by Kreymann, in order to weaken the binding of certain toxins to proteins and hence increase the concentration of free toxin in the fluid, as suggested by Kreymann in paragraph [0041]. Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involvesonly routine skill in the art. In re Aller, 105 USPQ 233.

With regard to claim 17, Updike is silent in regard to at least part of the process, preferably one or more steps of the process is/are carried out at a temperature of less than 37 degrees Celcius, preferably 4 degrees Celcius to 20 degrees Celcius, preferably by: step (i) comprising infludion of oxygen-enriched liquid have less than 37 degrees Celcius , or liquid oxygen, into blood; and/or step (ii) providing dialysis liquid, which is contacted with blood, having a temperature of less than 30 degrees Celicus.
	However, Kreymann discloses at least part of the process being carries out at a temperature of less than 37 degrees Celicius (35-37 degrees Celcius; [0044]; [0048-0050]).
	Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the process disclosed by Updike to have parts carried out at temperatures of less than 37 degrees Celcius, similar to that disclosed by Kreymann, in order to keep the fluid at an optimal temperature for the patient, as suggested by Kreymann in paragraph [0050].  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  And Kreymann makes it clear in paragraphs [0044] and [0048-0050] that temperature of the dialysis fluid is a result effective variable affecting both the blood and the patient, where temperature gradient used also depends on the nature of the fluid, the adsorber and the toxin to be removed, as suggested by Kreymann in paragraph [0048].

21.	With regard to claim 18, Updike discloses that the blood flows through the first chamber (blood compartment; Fig. 2) at a low-flow flow-rate of 100 to 750 ml/min (col. 5, lines 53-57); and that by appropriately controlling the addition rates of fresh dialysis solution and alkali solution, correction of both metabolic and respiratory disturbances of acid-base balance can be obtained (col. 3, lines 61-64).

22.	With regard to claim 19, Updike discloses that the pH and the composition of the dialysis liquid are chosen for the amount of oxygen to be added to the blood (col. 2, line 47 - col. 3, line 64).

With regard to claim 20, while Updike discloses that said dialysis liquid (dialysis bath) comprises carbonate/bicarbonate (col. 1, line 45 - col. 2, line 2; col. 2, line 47 - col. 3, line 11), Updike and Kreymann are silent in regard to the dialysis liquid comprising 10 to 40 mmol/l carbonate/bicarbonate.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the carbonate/bicarbonate of the dialysis liquid disclosed by Updike in view of Kreymann to be 10 to 40 mmol/l, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involvesonly routine skill in the art. In re Aller, 105 USPQ 233.  Additionally, one having ordinary skill in the art would look to tailor the buffer of the dialysis liquid in order to control the amount of resistance to pH change upon the addition of other components.

24.	With regard to claim 22, Updike discloses that the dialysis liquid exiting the second chamber (dialysis chamber; Figs. 1, 2), is subjected to at least one treatment step (alkali addition), and subsequently re-enters the second chamber (recirculation step; Fig. 2; col. 4, line 35 - col. 5, line 20).

25.	With regard to claims 23 and 24, Updike discloses that the at least one treatment step is selected from exposure to an adsorber (alkali addition) and/or contact with a membrane (hemodialysis membrane; Fig. 1), and/or acidic pH and/or basic pH exposure (Fig. 2; col. 3, lines 3-11); and wherein the treatment step includes acidification of the dialysis liquid to acidic pH for formation of carbon dioxide (col. 4, line 35 - col. 5, line 20).

26.	With regard to claim 25, Updike discloses a step of measuring at least one parameter of the blood and/or the dialysis liquid, the parameter being pH (col. 3, lines 12-23).

With regard to claim 26, Updike is silent in regard to the albumin being selected from human serum albumin and/or bovine serum albumin.
	However, Kreymann discloses that albumin is selected from human serum albumin and/or bovine serum albumin ([0059]).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialysis liquid disclosed by Updike to comprise human/bovine serum albumin, similar to that disclosed by Kreymann, in order to provide a dialysate that allows for efficient removal of protein bound toxins, since albumin is the main carrier protein for protein-bound toxins in the blood, as suggested by Kreymann in paragraphs [0021] and [0040].

28.	With regard to claim 27, while, Updike discloses that the dialysis liquid comprises calcium ions (col. 4, lines 35-56; col. 7, lines 6-16), Updike and Kreymann fail to explicitly disclose that the dialysis liquid comprises more than 1.7 mmol/l calcium ions.
	However, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the amount of calcium ions in the dialysis liquid disclosed by Updike in view of Kreymann, to be more than 1.7 mmol/l, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involvesonly routine skill in the art. In re Aller, 105 USPQ 233.  Additionally, one having ordinary skill in the art would look to tailor the amount of calcium ion, since in column 7, lines 6-16, Updike suggests that calcium ions in the dialysis fluid help prevent hypocalcemia and hypomagnesia, but excess amounts will precipitate upon the addition of alkali and bicarbonate.

29.	With regard to claim 28, Updike discloses that the pH of the dialysis liquid is adjusted prior to re-introducing the dialysis liquid into the second chamber (of 12; Fig. 2; col. 4, line 35 - col. 5, line 20).

With regard to claim 30, Updike discloses a method for extracorporeal treatment of blood from a human or animal subject (abstract; Figs. 1, 2), wherein the method comprises the steps: (i) removing blood from a vein or artery of said subject (known step in dialysis treatment; Fig. 2); subjecting blood of step (i) to a process of claim 1 (as rejected by Updike in view of Kreymann, above); and (iii) reintroducing blood of step (ii) into an artery or vein of said subject (known step in dialysis treatment; Fig. 2; col. 1, lines 12-64; col. 7, line 30 - col. 8, line 60).

31.	With regard to claim 33, dialysis is a well-known blood treatment process for subjects suffering from lung failure, respiratory acidosis, metabolic acidosis, kidney failure, or cardiovascular disease; further, Updike and Kreymann discuss artificial kidneys and artificial lungs throughout their disclosure.

32.	With regard to claim 56, Updike discloses the further steps (Fig. 2) of: separating a flow of the dialysis liquid into a first flow (initial line of dialysis bath) and a second flow (recirculating line of dialysis bath); adding an acidic fluid (from alkaline reservoir) to the first flow of dialysis liquid; removing toxins (CO2) by filtrating, dialyzing, precipitating or diafiltrating (through hemodialysis membrane; Fig. 2) the acidified first flow of dialysis liquid; adding an alkaline fluid to the second flow (recirculating flow) of dialysis liquid; removing toxins (CO2) by filtrating, dialyzing, precipitating or diafiltrating (through hemodialysis membrane; Fig. 2) the alkalized second flow of dialysis liquid; and merging the first and second flow of the dialysis liquid (Fig. 2; col. 4, line 35 - col. 5, line 20).
	
33.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Updike in view of Kreymann, as applied to claim 1 above, in further view of Evans et al. (US PGPUB 2015/0086969).

34.	With regard to claim 16, Updike and Kreymann are silent in regard to the dialysis liquid comprising 2, 3-diphosphoglycerate.

	Therefore, would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialysis liquid disclosed by Updike in view of Kreymann to include 2, 3-diphosphoglycerate, similar to that disclosed by Evans, in order to utilize a compound known to be important in aiding the release of oxygen molecules, as suggested by Evans in paragraph [0013].

35.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Updike in view of Kreymann, as applied to claim 11 above, in further view of Jensen et al. (US PGPUB 2012/0080377).

36.	With regard to claim 21, Updike and Kreymann are silent in regard to the dialysis liquid comprising 5 to 20 mmol/l Tris.
	However, Jensen discloses biomimetic membranes and uses thereof (abstract), wherein it is evident that 20 mmol/l Tris is widely used in the field of dialyzers (Fig. 3; [0095]) as a binding buffer, elution buffer, and wash buffer ([0150]).
	Therefore, would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialysis liquid disclosed by Updike in view of Kreymann to include 20 mmol/l Tris, similar to that disclosed by Jensen, in order to utilize well-known buffers in the art in well-known amounts. Additionally, one having ordinary skill in the art would look to tailor the buffer of the dialysis liquid in order to control the amount of resistance to pH change upon the addition of other components.

37.	Claims 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Kreymann in view of Updike.

38.	With regard to claim 32, Kreymann is silent in regard to the dialysis liquid being oxygenated.
	However, Updike discloses a method for dialyzing carbon dioxide from blood plasma (abstract; Figs. 1, 2), wherein dialysis liquid is oxygenated (col. 1, lines 12-64; col. 7, line 30 - col. 8, line 60).
Therefore, would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialysis liquid disclosed by Kreymann to be oxygenated, similar to that disclosed by Updike, in order to allow for a hemodialysis membrane having entrapped therein a catalyst for conversion of hydrogen peroxide into water and oxygen during transport of hydrogen peroxide therethrough from dilute solution on one side of the membrane to make nascent oxygen available to the blood plasma or other chemical solution wetting the opposite side of the membrane, as suggested by Updike in column 1, lines 12-31.

39.	With regard to claim 35, Kreymann discloses dialysis liquid for use in a method of treating and/or preventing a disease selected from lung failure, respiratory acidosis, metabolic acidosis, kidney failure, or cardiovascular disease (abstract; [0001-0002]; [0021]; Figs. 1-3), wherein the dialysis liquid has a pH in the range from pH 6.8 to pH 11 (pH of 8 to 13; [0041]); wherein the dialysis liquid comprises albumin, preferably 10 to 60 g/l albumin (40 to 60 g/l; [0059]); and wherein said use comprises the steps of conventional haemodialysis, haemofiltration or haemodiafiltration ([0002]; [0013]; [0025]; [0034]).
	However, Kreymann is silent in regard to the dialysis liquid being oxygenated.
	Updike discloses a method for dialyzing carbon dioxide from blood plasma (abstract; Figs. 1, 2), wherein dialysis liquid is oxygenated (col. 1, lines 12-64; col. 7, line 30 - col. 8, line 60).
Therefore, would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the dialysis liquid disclosed by Kreymann to be oxygenated, similar to that disclosed by Updike, in order to allow for a hemodialysis membrane having entrapped therein a catalyst for conversion of hydrogen peroxide into water and oxygen during transport of hydrogen peroxide therethrough from dilute solution on one side of the membrane to make nascent .

Conclusion
40.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Maurer (US PGPUB 2012/0190103) discloses a device for the treatment of biological fluid.
	Updike (US 3,846,236) discloses a method and apparatus for dialysis.

41.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J MENSH whose telephone number is (571)270-1594.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW J MENSH/Primary Examiner, Art Unit 3781